Kish, J.
There was no error in rejecting evidence, part of the testimony excluded being hearsay and the other irrelevant; the court did not, in its colloquy with counsel, intimate any opinion upon the facts in the case ; the instructions complained of, when considered in the connection in which they were given, were not erroneous; the requests to charge were properly refused ; the charge was full and fair, and correctly stated the law applicable to the facts of the case ; the evidence, while circumstantial, was amply sufficient to support the verdict; and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

Indictment for forgery. Before Judge Roberts. Wilcox superior court. February 13, 1902.
Eldridge Gutts, D. B. Nicholson, and J. I. Bankston, for plaintiff in error. J. F. DeLacy, solicitor-general, contra.